DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 9, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,637,567 (hereinafter Bradley ‘567) in view of US 2018/0219636 (hereinafter Gale), US 9,977,068 (hereinafter Bradley ‘068) and US 10,038522 (hereinafter Ju).
Regarding claims 1, 9 and 18, Bradley ‘567 teaches a test system/test method/medium comprising: an antenna system comprising a single antenna that is coupled to a diplexer (FIG. 1, 12: details a diplexer passes the test signal to a test port 14 connected with the antenna), wherein the single antenna is configured to: transmit a representation of the test signal (FIG. 1; Col. 2, ll. 55-67: details the antenna, which transmits the test signal); receive a harmonic signal (Col. 2, ll. 55-67: details unwanted PIM signals comprising harmonics of the test signals are generated and can be reflected back to the antenna); wherein the diplexer is configured to: receive the test signal and output the representation of the test signal to the single antenna for transmission by the single antenna (FIG. 1: details F1, F2); receive the harmonic signal from the single antenna and output a representation of the harmonic signal (FIG. 1: details 2F1-F2, 2F2-F1); a filter configured to receive the representation of the harmonic signal from the diplexer (FIG. 1, 42: illustrates low pass filter which receives signals and target frequency or frequencies are selected by filtering) and an analysis unit configured to receive the output from the filter and to: measure a power level of a second frequency remaining in the representation of the harmonic signal, and determine a passive intermodulation based on the power level of second frequency (FIG. 1; illustrates: Mag Detect; magnitude of the IF signal is measured by the receiver).
 and configured to generate a test signal having a first frequency; prevent a leakage of the test signal into the representation of the harmonic signal; a filter configured to remove signals, from the representation of the received harmonic, of the first frequency of the test signal that is transmitted.
However, Gale teaches a signal generator consisting of a single frequency source and configured to generate a test signal having a first frequency (FIG. 9, 24; [0079]: details same frequency source is used as a reference frequency as is used to generate excitation waveform; the output signal from the source at f1 goes to DUT 2, as test signal having a first frequency);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Gale and include a signal generator consisting of a single frequency source and configured to generate a test signal having a first frequency of Gale with Bradley ‘567. Doing so would provide the advantage and capability of providing a convenient waveform which may be received and processed efficiently (Gale, at paragraph [0009]).
Moreover, Bradley ‘068 teaches prevent a leakage of the test signal into the representation of the harmonic signal (Col. 3, ll. 50-51: details prevent signal leakage to the amplifiers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Bradley ‘068 and include prevent a leakage of the test signal into the 
Furthermore, Ju teaches a filter configured to remove signals, from the representation of the received harmonic signal, of the first frequency of the test signal that is transmitted (FIG. 1, 330; col. 6, ll. 13-22: details only a specific frequency band signal corresponding to the PIM component can be selectively passed through, as remove signals of first frequency of test signal);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Ju and include a filter configured to remove signals, from the representation of the received harmonic, of the first frequency of the test signal that is transmitted of Ju with Bradley ‘567. Doing so would provide the advantage and capability of solving the problem that the accuracy of the PIM measurement is degraded (Ju, at Col. 8, ll. 25-28).

Regarding claim 22, Bradley ‘567 teaches the second frequency is representative of a third-order harmonic intermodulation signal (Col. 3, ll. 1-18: details third order response of reflected signal).

Claims 2-3, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Gale, Bradley ‘068 and Ju, further in view of US 2014/0119197 (hereinafter Maca).

However, Maca teaches a local oscillator coupled to the signal generator and the analysis unit, wherein the local oscillator provides a reference signal to both the signal generator and the analysis unit (FIG. 7, 730: details Clock, as local oscillator, coupled to signal generator, as test signal generator, and analysis unit, as data capture module, local oscillator provides reference signal to both, as arrow illustrates to both).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Maca and include the local oscillator of Maca with Bradley ‘567. Doing so would provide the advantage and capability of detecting and measuring intermodulation products in a telecommunications system (Maca, at paragraph [0005]).

Regarding claims 3 and 11, Bradley ‘567 does not explicitly teach a first amplifier coupled to an output of the signal generator, wherein an output of the first amplifier is the representation of the test signal. 
However, Maca teaches a first amplifier coupled to an output of the signal generator, wherein an output of the first amplifier is the representation of the test signal (FIG. 7, 712: details amplifier, as first amplifier, coupled to output of test signal generation unit).
.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Gale, Bradley ‘068 and Ju, further in view of US 2019/0273564 (hereinafter Vella-Coleiro).
Regarding claims 4 and 12, Bradley ‘567 does not explicitly teach a second amplifier coupled to an output of the filter, wherein an output of the second amplifier is coupled to an input of the analysis unit (FIG. 1, 36: details amplifier, as second amplifier, coupled to output of BPF and output is coupled to input of processor, as analysis unit).
However, Vella-Coleiro teaches a second amplifier coupled to an output of the filter, wherein an output of the second amplifier is coupled to an input of the analysis unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Vella-Coleiro and include the second amplifier of Vella-Coleiro with Bradley ‘567. Doing so would provide the advantage and capability of providing high performance RF communications systems (Vella-Coleiro, at paragraph [0031]).

s 7, 16, 20-21 and 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Gale, Bradley ‘068 and Ju, further in view of US 2016/0366605 (hereinafter Tsui ‘605).
Regarding 7, 16 and 20, Bradley ‘567 does not explicitly teach wherein the analysis unit is further configured to provide an indication of a power level exceeding a threshold power level.
However, Tsui ‘605 teaches wherein the analysis unit is further configured to provide an indication of a power level exceeding a threshold power level ([0045]: details the intermodulation component or the analysis component can determine whether the non-linearities in or around the base station site that give rise to the passive intermodulation have a threshold load below which intermodulation product are non-existent or a small enough that their interference effect on the noise profile of the received signal is negligible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘605 and include wherein the analysis unit is further configured to provide an indication of a power level exceeding a threshold power level of Tsui ‘605 with Bradley ‘567. Doing so would provide the advantage and capability of determining interference effects on the noise profile is negligible (Tsui ‘605, at paragraph [0045]).

Regarding claims 21 and 24, Bradley ‘567 does not explicitly teach determining the passive intermodulation based on the power level of the second frequency comprises: comparing the power level of the second frequency to a threshold; and 
However, Tsui ‘605 teaches determining the passive intermodulation based on the power level of the second frequency comprises: comparing the power level of the second frequency to a threshold ([0045]: details the intermodulation component or the analysis component can determine whether the non-linearities in or around the base station site that give rise to the passive intermodulation have a threshold load below which intermodulation product are non-existent or a small enough that their interference effect on the noise profile of the received signal is negligible); and based on the power level of the second frequency exceeding the threshold, determining the passive intermodulation exists ([0045]: details the intermodulation component or the analysis component can determine whether the non-linearities in or around the base station site that give rise to the passive intermodulation have a threshold load below which intermodulation product are non-existent or a small enough that their interference effect on the noise profile of the received signal is negligible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘605 and include wherein determining the passive intermodulation based on the power level of the second frequency comprises: comparing the power level of the second frequency to a threshold; and based on the power level of the second frequency exceeding the threshold, determining the passive intermodulation exists of Tsui ‘605 with Bradley ‘567. Doing so would provide the advantage and 

Regarding claims 23 and 25, Bradley ‘567 does not explicitly teach an indexing the power level of the second frequency remaining in the representation of the harmonic signal based on a relative power measure as compared to a transmission power level of transmission of the representation of the test signal.
However, Tsui ‘605 teaches an indexing the power level of the second frequency remaining in the representation of the harmonic signal based on a relative power measure as compared to a transmission power level of transmission of the representation of the test signal ([0042]: details In an embodiment, the intermodulation detection component 508 can determine that an intermodulation product from the test signal is present in the transmission, as indexing the power signal, based on matching a cyclical noise measurement of the transmission to the defined rate of the test signal, as based on a relative power measure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘605 and include the indexing of Tsui ‘605 with Bradley ‘567. Doing so would provide the advantage and capability of determining interference effects on the noise profile is negligible (Tsui ‘605, at paragraph [0045]).

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley ‘567 in view of Gale, Bradley ‘068 and Ju, further in view of US 9,768,812 (hereinafter Tsui ‘812).
Regarding claim 8, Bradley ‘567 does not explicitly teach wherein the second frequency is three times the first frequency.
However, Tsui ‘812 teaches the second frequency is three times the first frequency (Col. 5, ll. 11-38: details magnitude of the third order, as three times the first frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘812 and include the second frequency is three times the first frequency of Tsui ‘812 with Bradley ‘567. Doing so would provide the advantage and capability of facilitating PIM cancellation between network devices (Tsui ‘812, at Col.3, ll. 54-56).

Regarding claim 17, Bradley ‘567 does not explicitly teach wherein the second frequency is an integer factor times the first frequency.
However, Tsui ‘812 teaches the second frequency is an integer factor times the first frequency (Col. 5, ll. 11-38: details any other order can be selected for cancelation, as integer factor times the first frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley ‘567 to incorporate the teachings of Tsui ‘812 and include the second frequency is an integer factor times 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-12 and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASPER KWOH/Patent Examiner, Art Unit 2415